98 Ga. App. 241 (1958)
105 S.E.2d 377
WILEY
v.
AETNA CASUALTY & SURETY COMPANY et al.
37338.
Court of Appeals of Georgia.
Decided September 24, 1958.
Finley, Henson & Greene, for plaintiff in error.
Neel & Ault, E. S. Ault, contra.
QUILLIAN, Judge.
Where as in this case there is medical testimony to the effect that the deceased's physical exertion while on the job was not the cause of his death, and a director of the Workmen's Compensation Board finds as a matter of fact that the deceased's activity did not cause his death, there is some evidence to support the award.
"No rule is more firmly established under the workmen's compensation law than that stated in Maryland Casualty Co. v. Hopkins, 71 Ga. App. 175, 177 (30 S.E.2d 357): `The Workmen's Compensation Act makes the finding of the board upon the facts final and conclusive, and in the absence of fraud such finding cannot be set aside by any court, if there is any competent evidence to support it. Code § 114-710; Georgia Casualty Co. v. Martin, 157 Ga. 909 (122 S.E. 881); Maryland Casualty Co. v. England, 160 Ga. 810 (129 S.E. 75); Bituminous Casualty Co. v. Jackson, 68 Ga. App. 447 (23 S.E.2d 191). The weight and credit to be given to the testimony of the witnesses and also the conflicts in the evidence were matters for determination by the board. Continental Casualty Company v. Bennett, 69 Ga. App. 683 (26 S.E.2d 682); Liberty Mutual Insurance Co. v. Williams, 44 Ga. App. 452 (161 S.E. 853); Bituminous Casualty Co. v. Jackson, supra; Continental Casualty Co. v. Bennett, supra;'" Weathers v. American Cas. Co., 94 Ga. App. 530 (1) (95 S.E.2d 436). See Code § 114-710 and cases cited thereunder.
Judgment affirmed. Felton, C. J., and Nichols, J., concur.